213 S.W.3d 712 (2007)
Darin LUMLEY, Respondent
v.
Larry CRAWFORD, Appellant.
No. WD 66664.
Missouri Court of Appeals, Western District.
February 13, 2007.
Stephen D. Hawke, Esq., Jefferson City, MO, for appellant.
Darin Lumley, Nevada, MO, pro se.
Before BRECKENRIDGE, P.J., LOWENSTEIN and HOLLIGER, JJ.

ORDER
PER CURIAM.
Department of Corrections appeals a trial court ruling on a legislative amendment in 2003 to Section 559.115 that prohibits the State from treating the first 120-day incarceration as a commitment for purposes of establishing a minimum prison term on a subsequent offense. The trial court ruled that the amendment could be given retroactive application to the petition for mandamus brought by the respondent, Lumley. The Supreme Court's recent decision in Dudley v. Agniel, 207 S.W.3d 617 *713 (Mo.2006) held such application did not violate Section 1.160. Affirmed. Rule 84.16(b).